Citation Nr: 1530842	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-34 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative or are irrelevant to the issue on appeal.  
 

FINDINGS OF FACT

1.  By way of a February 2006 rating decision, the RO denied service connection for bilateral hearing loss, finding that it neither occurred in nor was caused by service.  

2.  The evidence associated with the claims file since the February 2006 final denial relates to an unestablished fact necessary to substantiate the bilateral hearing loss claim.  

3.  Resolving all doubt in favor of the Veteran, bilateral hearing loss is etiologically related to noise exposure during active military service.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
2.  Evidence received since the February 2006 rating decision is new and material; the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the claim of service connection for bilateral hearing loss and grant service connection for bilateral hearing loss herein constitutes a complete grants of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

I.  New and Material Evidence Claim

The Veteran contends that he developed bilateral hearing loss due to service, to include exposure to live artillery fire.  The Veteran served with an artillery unit, that came under heavy mortar and rocket propelled grenade fire, while stationed in Vietnam.  [January 2006 US Armed Services Center for Unit Records Research (CURR) report].

During active service, service treatment records document no complaints of, or treatment for bilateral hearing loss.  The Veteran's October 1969 separation examination did not indicate bilateral hearing loss.  

Following service, a July 2004 VA medical record documented that the Veteran had previously been found to have severe sensorineural hearing loss of the right ear and profound sensorineural hearing loss of the left ear.  

In February 2006, the RO originally denied the claim, finding that there was no medical relationship between bilateral hearing loss and service.  The Veteran did not appeal that decision and it became final.  38 C.F.R. § 20.1103.

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim  pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable.  Following the February 2006 rating decision, no evidence pertaining to the Veteran's claim was added to the claims file until he filed his current claim in September 2011.  As such, no new and material evidence was added to the claims file for years following the February 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The RO received the Veteran's petition to reopen the claim in September 2011.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 
 
New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.
 
In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 
 
Evidence received since the February 2006 rating decision includes: (i) numerous VA medical records documenting bilateral hearing loss treatment and (ii) a November 2011 VA examination for bilateral hearing loss.  

Upon review of the record, the Board finds that evidence received since the prior, final rating decision is new and material, including VA medical records and a VA examination as to the question of whether bilateral hearing loss is related to service.  As such, the Board finds that such evidence is new and material evidence and that the claim for service connection for bilateral hearing loss is reopened.  

II. Bilateral Hearing Loss

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra. at 159. 

B.  Factual Background and Analysis

The Veteran contends that his in-service noise exposure caused his current bilateral hearing loss.  In his September 2011 claim, the Veteran reported exposure to live artillery fire.  The Veteran served in Vietnam, with an artillery unit that came under heavy mortar and rocket propelled grenade fire.  (January 2006 CURR report).  The Veteran is service-connected for tinnitus due to exposure to acoustic trauma.  (December 2011 rating decision).

The Board initially notes that the Veteran currently has bilateral hearing loss that reaches the level of a disability for VA purposes under 38 C.F.R. § 3.385.  (November 2011 VA examination).  As will be explained herein, giving the Veteran the benefit of the doubt, the Board finds that service connection for bilateral hearing loss is warranted.  

The Veteran's service treatment records generally do not document any complaints of, or treatment for, hearing loss.  The October 1969 separation examination shows normal hearing findings, which would not meet the level of a disability for VA purposes under 38 C.F.R. § 3.385.  

The Veteran's first post-service hearing evaluation occurred in 2004.  A July 2004 VA medical record documents prior findings of severe sensorineural hearing loss of the right ear and profound sensorineural hearing loss of the left ear.  Subsequent VA medical records generally document treatment for bilateral hearing loss, but do not include any medical opinions as to the etiology of such hearing loss.

In November 2011, a VA examiner diagnosed the Veteran with sensorineural hearing loss, in the frequency range of 500 - 4000 Hertz (Hz) bilaterally.  Following claims file review, the VA examiner noted that the Veteran's entrance and separation audiograms indicated normal hearing sensitivity from 500 - 4000 Hz bilaterally.  However, the examiner noted that 3000 Hz had not been tested at exit examination, and was a frequency where noise induced hearing loss is frequently seen.  The examiner noted that given the lack of change in the 2000 Hz and 3000 Hz, it was less likely as not that there were significant changes at 3000 Hz.

The VA examiner also noted that the entrance examination showed hearing loss at 6000 Hz in the left ear, but that the 6000 Hz frequency had not been tested on separation.  He opined that he could not determine if the pre-existing hearing loss at 6000 Hz had been aggravated beyond normal progression without resorting to speculation.  

The VA examiner also noted the Veteran's report of noise exposure without hearing protection, from artillery and small arms fire.  The Veteran also recounted an incident of standing next to a howitzer barrel that fired, being knocked over, and noticing a decrease in left ear hearing and tinnitus.  The Veteran further reported minimal occupational and recreational noise.  The examiner found that the Veteran's tinnitus was at least as likely as not caused by service.  

VA examiner provided the only medical opinion as to the etiology of the Veteran's hearing loss, and found that the hearing impairment was not caused by or a result of military noise exposure.  

As to the Veteran's contentions, the Board finds that he is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such contentions are consistent with the January 2006 CURR report.  Therefore, the Board finds that the Veteran has competently and credibly reported his in-service noise exposure.  Notably, the Veteran has reported the onset of left ear hearing loss during a combat event which, if considering the possibility of left ear hearing loss existing prior to service, would establish aggravation by presumption.  See Jensen v. Brown, 19 F.3d 1413, 1417 (1994) (pursuant to 38 U.S.C.A. § 1154(b), symptomatic manifestations of preexisting disease or injury during or proximate to combat will establish aggravation by presumption).

On the other hand, the VA examiner was unable to provide a clear rationale for the opinion given due, in part, to the lack of audiometric data at 3000 Hertz.  This lack of data is due to no fault on the part of the Veteran.  Thus, the opinion provided has reduced probative value it is based on incomplete factual data.  Notably, the VA examiner found that the Veteran's tinnitus was due to noise exposure, in part, by citing a medical treatise which stated that "tinnitus may be regarded as an early manifestation of noise-induced hearing loss in patients with a history of exposure to noise."  Given the Veteran's description of decreased hearing acuity during combat events, the conceded history of combat noise exposure resulting in tinnitus, and the medical article discussing tinnitus as an early manifestation of hearing loss, the Board resolves all doubt in the Veteran's favor, and finds that bilateral hearing loss is etiologically related to noise exposure during active military service.  


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for bilateral hearing loss is granted. The appeal is granted to this extent only.

Service connection for bilateral hearing loss is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


